Title: From Thomas Jefferson to Joseph Kerr, 6 August 1808
From: Jefferson, Thomas
To: Kerr, Joseph,Moore, Thomas,Williams, Elie


                  
                     Gentlemen 
                     
                     Monticello Aug. 6. 08.
                  
                  It has been represented to me on behalf of the inhabitants of the town of Washington in Pensylva, that by a survey made at their expence, it is found that the Western road, if carried through their town, to Wheeling, would be but a mile longer, would pass through better ground, & be made at less expence; and if carried to Short creek, instead of Wheeling, the difference of distance would still be less. the principal object of this road is a communication directly Westwardly. if however, inconsiderable deflections from this course will benefit particular places and better accomodate travellers, these are circumstances to be taken into consideration. I have therefore to desire that, having a regard to the funds which remain, you make as good an examination, as they will admit, of the best route through Washington to Wheeling, & also to Short creek or any other point on the river, offering a more advantageous route towards Chillicothe & Cincinnati, & that you report to me the material facts, with your opinions, for consideration. I salute you with respect.
                  
                     Th: Jefferson 
                     
                  
               